DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kashihara (US 2018/0356880).
As per claim 1, Kashihara discloses:
acquiring a first move operation of a VR controller in a real environment; (Kashihara discloses the use of a motion sensor mountable to a game controller (Kashihara 0057) for use in a real environment of the user) (Kashihara 0057).
controlling a movement of a virtual object in a VR game scene according to the first move operation, and calculating a calculation factor according to the first move operation; and (Kashihara discloses the controlling of the movement of a virtual character based upon the motion sensor detecting user movements (Kashihara 0057, 0196, 0197).  Kashihara discloses the calculation of a calculation factor (i.e. a variation amount of a predetermined parameter) that determines the amount of damage that is inflicted on an enemy object based upon the speed of the user moving their hands or providing motion ) (Kashihara 0209)
Kashihara discloses that when the virtual avatar weapon object is determined to collide with an enemy object an attack condition is met and damage is dealt to the enemy character according to the predetermined parameter) (Kashihara 0209 – 0211)
As per claim 2, Kashihara discloses:
wherein the first move operation comprises at least one of the following: a first control operation and a second control operation, and calculating the calculation factor according to the first move operation comprises: (Kashihara discloses the controlling of the movement of a virtual character based upon the motion sensor detecting user movements (Kashihara 0057, 0196, 0197).  Kashihara discloses the calculation of a calculation factor that further determines the size of a collision area based upon the user proving motions that exceed various speed thresholds) (Kashihara 0207)
acquiring a speed of the first move operation in real time; (Kashihara discloses the determination of the speed of movement) (Kashihara 0207)
when the speed is greater than a first preset threshold, performing the first control operation, recording a first duration of the first control operation, and determining a calculation factor corresponding to the first control operation, the calculation factor corresponding to the first control operation being positively correlated to the first duration; and (Kashihara discloses the determination/calculation of a collision area (i.e. calculation factor)  based upon a speed threshold.  When the speed is greater than the threshold, the collision area is larger (i.e. positively correlated) and when the speed is less than the threshold the collision area is smaller (i.e. negatively correlated) (Kashihara 0207 – 0208)
when the speed is smaller than the first preset threshold, performing the second control operation, recording a second duration of the second control operation, and determining a calculation Kashihara discloses the determination/calculation of a collision area (i.e. calculation factor) based upon a speed threshold.  When the speed is greater than the threshold, the collision area is larger (i.e. positively correlated) and when the speed is less than the threshold the collision area is smaller (i.e. negatively correlated) (Kashihara 0207 – 0208)
As per claim 3, Kashihara discloses: wherein when a value calculated by the calculation factor corresponding to the first control operation increases to a preset maximum value, the value is maintained at the preset maximum value. (Kashihara discloses that the speed thresholds correspond to preset maximum sizes of the collision area so when a user’s movements achieve a certain predetermined speed threshold, the calculated size (i.e. value) of the collision area will be maintained at that particular maximum size) (Kashihara 0207).
As per claim 4, Kashihara discloses: calculating the calculation factor corresponding to the first move operation according to the calculation factor corresponding to the first control operation and the calculation factor corresponding to the second control operation; and acquiring the damage corresponding to the calculated calculation factor. (Kashihara discloses the determination of an amount of damage that is based on a calculated or determined movement speed and the determination that the weapon object and the enemy object have collided, which in turn is further based upon the calculated size of the collision area that is also based upon the speed of the user’s movements. (Kashihara 0209)
As per claim 5, Kashihara discloses: wherein after calculating, according to the calculation factor, the damage to the attack target in the VR game scene, the method 15PN122615further comprises one of the following: acquiring a trajectory of the first move operation and converting the trajectory of the first move operation to a corresponding trajectory in the VR game scene, and when detecting that the corresponding trajectory in the VR game scene collides with a model of the attack target, triggering an attack operation to the attack target and nulling the calculation factor; and acquiring a second move operation after completing the first move operation, and when an angle between a vector of the first move operation and a vector of the second move operation is greater than a second preset threshold, nulling the calculation factor. (Kashihara discloses determining a virtual weapons movement direction based upon the detected movements of the user’s hand with respect to the enemy object) (Kashihara 0212).  The calculation factor (i.e. the collision area) is generated each time the user performs a swinging movement with sufficient speed.  Thus, after the user is done swinging and either hits and causes damage or misses, the calculation factor (i.e. collision area) is nulled or cancelled out and a new one is generated upon the next swing or motion) (Kashihara Figs. 16, 17; 204  - 0210).
Independent claim 6 is anticipated by Kashihara based on the same analysis set forth above in claim 1, as they are similar is scope. Regarding the following limitations Kashihara discloses: “hardware processor coupled with a memory and configured to execute program components stored on the memory,” (Kashihara discloses a processor configured to run a program on a device that performs the VR game) (Kashihara 0042 – 0043, 0070)
Dependent claims 7 – 10 are anticipated by Kashihara based on the same analysis set forth above in claims 2 - 5, as they are similar is scope.
As per claim 11, Kashihara discloses: A non transitory storage medium, comprising a stored program, wherein when the stored program is run, a device where the storage medium is located is controlled to perform the information processing method in a Virtual Reality (VR) game as claimed in claim 1. (Kashihara discloses a storage medium on a device that performs the VR game of any one of claim 1) as analyzed above) (Kashihara 0042 – 0043, 0070)
As per claim 12, Kashihara discloses: A processor, configured to run a program, wherein the program is run to perform the information processing method in a Virtual Reality (VR) game as claimed Kashihara discloses a processor configured to run a program on a device that performs the VR game in claims 1 as analyzed above) (Kashihara 0042 – 0043, 0070)
As per claim 13, Kashihara discloses: A user equipment, comprising: at least one processor, a memory, and at least one program, wherein the at least one program is stored in the memory, and configured to be run by the at least one processor, the at least one program being configured to perform the information processing method in a Virtual Reality (VR) 17PN122615game as claimed in claim 1. (Kashihara discloses user equipment comprising a processor and memory configured to run a program that performs the VR game in claim 1, as analyzed above) (Kashihara 0042 – 0043, 0070)
As per claim 14, Kashihara discloses: wherein the virtual object is an attack weapon used by a virtual game character in the VR game scene. (Kashihara discloses an attack weapon) (Kashihara 0206)
As per claim 15, Kashihara discloses: wherein an expression of the movement of the virtual object in the VR game scene satisfies the preset attack damage trigger condition refers to that the virtual object collides with a model of the attack target. (Kashihara discloses a preset attack trigger being when an object collision occurs) (Kashihara 0211)
As per claim 16, Kashihara discloses: wherein the calculation factor is used for acquiring at least one attribute parameter of the virtual object. (Kashihara discloses acquiring the of a predetermined parameter related to the damage a weapon inflicts on an enemy) (Kashihara 0209 – 0210)
As per claim 17, Kashihara discloses: wherein the at least one attribute 5PN122615parameter comprises: an energy value, the energy value is obtained by multiplying the calculation factor and a preset value. (Kashihara discloses the collision area having a size value (i.e. energy value) wherein the size of the collision area is determined based upon a monotonically increasing formula F(x1)>F(x2) when x1>x2. In this case, the processor 210 can increase the size of the collision area CD more when the movement”) (Kashihara 0206).
Kashihara discloses: wherein the damage to the attack target is correlated with at least one of a slashing speed and a slashing distance of the first move operation. (Kashihara discloses the damage being correlated to the speed of movement) (Kashihara 0210).
As per claim 19, Kashihara discloses: wherein the first control operation is an energy accumulation operation, and the second control operation is an energy lapse operation. (Kashihara discloses the size of the collision area being larger (i.e. accumulation) or smaller (lapsing) in size (i.e. energy)) (Kashihara 0206 – 0208).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara (US 2018/0356880) in view of Matsuno (US 6,210,273).
As per claim 20, Kashihara fails to disclose: 
wherein for different types of virtual objects, different maximum energy values are set separately.
However, in a similar field of endeavor, Matsuno discloses the setting of a maximum attack area size based upon the type of weapon that is being used (Matsuno 6:1 – 34).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kashihara in view of Matsuno to provide a collision area size that is based upon the type of weapon that is selected to be used.  By setting and displaying a maximum collision area size with respect to the weapon type, a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/Examiner, Art Unit 3715
3/10/2022   

/James S. McClellan/Primary Examiner, Art Unit 3715